IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00284-CR

                              EX PARTE RYAN BASS



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2022-1967-1


                           MEMORANDUM OPINION

      Ryan Bass appealed the trial court's denial of Bass’s application for writ of habeas

corpus. By letter dated September 16, 2022, the Clerk of this Court notified Bass that the

appeal was subject to dismissal because no final, appealable judgment or order had been

signed by the trial court. See TEX. R. APP. P. 25.2(b); 26.2. In the same letter, the Clerk

warned Bass that the appeal would be dismissed unless, within 14 days from the date of

the letter, Bass filed a response showing grounds for continuing the appeal. Bass filed a

response, dated October 4, 2022, asserting that his counsel was told that an order was

signed and was in the process of being filed with the District Clerk. We have not yet

received a signed order from counsel or the District Clerk.
       Accordingly, this appeal is dismissed for want of jurisdiction.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 26, 2022
Do not publish
[OT06]




Ex parte Bass                                                            Page 2